 

EXHIBIT 10.1

AMENDED AND RESTATED SEVERANCE AGREEMENT

This Amended and Restated Severance Agreement (the “Agreement”) is entered into
by and between Cherokee International Corporation (the “Company”), a Delaware
corporation, and Jeffrey M. Frank (the “Executive”).

R E C I T A L S

WHEREAS, the Executive and the Company have previously entered into that certain
severance agreement dated March 31, 2005 (the “Old Severance Agreement”); and

WHEREAS, the Executive and the Company desire to amend and restate in its
entirety the Old Severance Agreement to include severance benefits payable to
the Executive in the event his employment is terminated in connection with a
Change in Control.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
agreements and covenants herein contained, the Company and the Executive agree
as follows:

1.                                       At Will Employment.  The Executive’s
employment with the Company is currently on an at-will basis, meaning that
either the Executive or the Company may terminate the employment relationship at
any time for any reason or for no reason, and without further obligation or
liability, except as set forth in this Agreement.

2.                                       Term of Agreement. This Agreement shall
remain in effect for so long as the Executive is employed as the President and
Chief Executive Officer of the Company; provided, however, that if a Change in
Control shall have occurred while the Executive is still employed, the Agreement
shall expire no earlier than twenty-four (24) months beyond the month in which
such Change in Control occurred (the “Term”).

3.                                       Severance Payment. Provided that the
Executive is not entitled to any benefits set forth in Section 4 below and
subject to the Executive’s having executed and, if applicable, not revoked, a
release of claims reasonably satisfactory to the Company (the “Release of
Claims”), in the event the Executive’s employment is terminated by the Company
other than for Cause, the Executive shall be entitled to the following
(collectively, the “Severance Benefits”):  (i) a cash payment, in lieu of any
other severance payment pursuant to any other plan or agreement of the Company
or any subsidiary thereof to which the Executive is otherwise entitled, of an
amount equal to his then annual base salary as in effect immediately prior to
the date of termination (the “Severance Payment”); (ii) the bonus that would
have been due the Executive for the year in which the


--------------------------------------------------------------------------------




                                                Executive’s termination of
employment occurs, calculated as if the Company achieved financial performance
for that year equal to that set forth in the then most recent budget for that
year approved by the Board of Directors of the Company, prorated for the number
of months worked in the fiscal year the termination occurred (the “Bonus
Payment”); (iii) continued medical, hospitalization, life and other insurance
benefits being provided to the Executive and the Executive’s family at the date
of termination, for a period of twelve (12) months after the date of
termination; provided, however, that the Company shall have no obligation to
continue to provide the Executive with such insurance benefits for any periods
after the date the Executive obtains comparable benefits (with no significant
pre existing condition exclusions) as a result of the Executive’s employment in
a new position; and (iv) to the extent permitted under Section 409A of the Code,
a lump sum settlement of all deferred compensation arrangements.  Subject to
Section 7, the Severance Payment and the Bonus Payment shall be payable in a
lump sum within 10 business days following the effective date of the Release of
Claims.

The Executive shall not be entitled to the Severance Benefits if (i) the
Executive’s employment is terminated by the Company for Cause or as a result of
the Executive’s death or Disability or (ii) the Executive terminates his
employment with the Company for any reason.

4.                                       Change in Control Benefit.  Subject to
Section 7 and the Executive’s having executed and, if applicable, not revoked, a
Release of Claims, in the event the Executive’s employment is terminated (a) by
the Company other than for Cause or (b) by the Executive for Good Reason, in
either case within two years following a Change in Control, the Executive shall
be entitled to the following (collectively, the “Change in Control Benefits”):
(i) an amount equal to two times his then annual base salary as in effect
immediately prior to the date of termination, of which 50% shall be payable in a
cash lump sum payment within 10 business days following the effective date of
the Release of Claims, and the remaining 50% shall be payable in a cash lump sum
payment on the six-month anniversary of the Executive’s termination of
employment; (iii) Bonus Payment, payable in a cash lump sum within 10 business
days following the effective date of the Release of Claims; (iv) immediate
vesting of all outstanding stock options; (v) to the extent permitted by Section
409A of the Code, a lump sum settlement of all deferred compensation
arrangements; (vi) continued medical, hospitalization, life and other insurance
benefits being provided to the Executive and the Executive’s family at the date
of termination, for a period of twenty-four (24) months after the date of
termination; provided, however, that the Company shall have no obligation to
continue to provide the Executive with such insurance benefits for any periods
after the date the Executive obtains comparable benefits (with no significant
pre existing condition exclusions) as a result of the Executive’s employment in
a new position; (vii) a cash payment equal to the amount forfeited by the
Executive under the Company’s 401(k) Plan or equivalent plans in effect for the
Executive; (viii) the right to utilize the services of a nationally recognized
executive placement service of the Executive’s choosing at the Company’s expense
in an

2

 


--------------------------------------------------------------------------------




                                                amount not to exceed  $50,000 in
the aggregate for the Executive at the Executive’s request, which request may be
made at any time within twenty-four (24) months following the date of
termination; and (ix) other or additional benefits then due or earned in
accordance with applicable plans and programs of the Company.

For purposes of this Agreement, the Executive’s employment shall be deemed to
have been terminated following a Change in Control by the Company without Cause
or by the Executive with Good Reason if the Executive’s employment is terminated
by the Company without Cause (within the meaning of section 14(a)) within six
months prior to a Change in Control and such termination was in connection with
the Change in Control.

The Executive shall not be entitled to the Change in Control Benefits if (i) the
Executive’s employment is terminated by the Company for Cause or as a result of
the Executive’s death or Disability or (ii) the Executive terminates his
employment with the Company without Good Reason.

5.                                       Payment of Tax or Reduction in
Compensation to Avoid Excise Tax.

(a)                                  In the event the Executive would become
entitled to any amounts payable in connection with a Change in Control (whether
or not such amounts are payable pursuant to this Agreement) (the “Parachute
Payments”), if any of such Parachute Payments would otherwise be subject to the
excise tax on excess golden parachute payments imposed by Section 4999 of the
Code (or any similar federal, state or local tax that may hereafter be imposed)
(the “Excise Tax”), as determined in accordance with this Section 5(c), the
Executive shall be entitled to receive an additional payment from the Company
(the “Additional Payment”), sufficient to pay the Excise Tax (but not any of the
income tax or employment tax imposed upon the Additional Payment).  The
Executive may, in his sole discretion, and by written notice to the Company,
elect not to receive the Additional Payment for the Excise Tax but rather give
effect to the following provisions of section 5(b).

(b)                                 If a reduction in the aggregate amount of
Parachute Payments the Executive otherwise would be entitled to receive by an
amount not exceeding 20% of such Parachute Payments would result in the
Executive receiving a greater “Net After Tax Amount,” as such term is defined
below, then such Parachute Payments shall be reduced by the amount, not
exceeding 20% of such Payments, as will provide to the Executive the greatest
Net After Tax Amount, such reduction to be made from such payments under this
Agreement or such other of the Parachute Payments not yet paid to the Executive
as the Executive shall specify. For this purpose, the term “Net After Tax
Amount” shall mean the net amount of the Parachute Payments after deducting any
federal, state and local income tax and Excise Tax which would be applicable to
such Parachute

3

 


--------------------------------------------------------------------------------




                                                Payments.  In the event that the
Excise Tax is subsequently determined to differ from the amount taken into
account hereunder at the time of termination of employment, adjustments shall be
made in accordance with this Section 5(b) in light of the revised determination.

(c)                                  For purposes of determining whether any of
the Parachute Payments would be subject to the Excise Tax and the amount of such
Excise Tax:

(i)                                     Parachute Payments, including any
payments or benefits other than those under this Section 5 received or to be
received by the Executive in connection with the Executive’s termination of
employment (whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement with the Company, any person whose actions result in a
Change in Control or any person affiliated with the Company or such person)
(which, together with the Parachute Payments, constitute the “Total Payments”),
shall be treated as “parachute payments” within the meaning of Section
280G(b)(2) of the Code, and all “excess parachute payments” within the meaning
of Section 280G(b)(1) of the Code shall be treated as subject to the Excise Tax,
unless in the opinion of a nationally recognized public accounting firm mutually
acceptable to the Executive and the Company such other payments or benefits (in
whole or in part) do not constitute parachute payments, or such excess parachute
payments (in whole or in part) represent reasonable compensation for services
actually rendered within the meaning of Section 280G(b)(4) of the Code in excess
of the base amount within the meaning of Section 280G(b)(3) of the Code, or are
otherwise not subject to the Excise Tax;

(ii)                                  the amount of the Total Payments which
shall be deemed to be treated as subject to the Excise Tax shall be equal to the
lesser of (x) the total amount of the Total Payments and (y) the amount of
excess parachute payments within the meaning of Section 280G(b)(1) of the Code
(after applying Section 5(c)(i) hereof); and

(iii)                               the value of any non cash benefits or any
deferred payments or benefit shall be determined by a nationally recognized
public accounting firm mutually acceptable to the Executive and the Company in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code.

(d)                                 All determinations under this Section 5
shall be made at the expense of the Company by a nationally recognized public
accounting firm mutually agreeable to the Executive and the Company, and such
determination shall be binding upon the Executive and the Company.

4

 


--------------------------------------------------------------------------------




 

6.                                       Confidentiality and Related Covenants

(a)                                  Confidentiality.  The Executive shall not,
at any time hereafter, disclose to any person, firm or corporation or otherwise
use any confidential or proprietary information (“Confidential Information”)
relating to the Company, its constituent partners, their respective parents,
subsidiaries, and affiliates, including Confidential Information relating to its
customers, suppliers, market arrangements or methods of operations, employees,
trade practices, trade secrets, know how, and other matters that are not
publicly known outside the Company,  except to the extent necessary to conduct
the business of the Company, or to comply with law or the valid order of a
governmental agency or court of competent jurisdiction. Without limiting the
generality of the foregoing, the parties hereto acknowledge and agree that all
information not otherwise generally known to the public relating to each of (i)
this Agreement, or (ii) the Company, any constituent partner of the Company or
any of their respective parents, subsidiaries or affiliates, is Confidential
Information and is not to be disclosed to any persons or entities or otherwise
used, except to the extent necessary to conduct the business of the Company or
to comply with law or the valid order of a governmental agency or court of
competent jurisdiction.

(b)                                 Rights to Innovations.  Any invention,
improvement, design, development or discovery conceived, developed, invented or
made by the Executive, alone or with others, during his employment hereunder and
applicable to the business of the Company, its parents, subsidiaries or
affiliates shall become the sole and exclusive property of the Company. The
Executive shall (i) disclose the same completely and promptly to the Company,
(ii) execute all documents requested by the Company in order to vest in the
Company the entire right, title and interest, in and to the same, (iii) execute
all documents required by the Company for the filing, and prosecuting of such
applications for patents, copyrights and/or trademarks, which the Company, in
its sole discretion, may desire to prosecute, and (iv) provide to the Company
all assistance it may reasonably require including, without limitation, the
giving of testimony in any suit, action or proceeding, in order to obtain,
maintain and protect the Company’s rights therein and thereto.

(c)                                  Non Solicitation.  The Executive, except
within the course of the good faith performance of his duties hereunder, shall
not at any time while he is in the employ of the Company, any constituent
partner of the Company or any of their respective parents, subsidiaries, or
affiliates, and for 12 months following the termination of his employment for
any reason (the “Restricted Period”), solicit, recruit, request, cause, induce
or encourage any individual who is then employed by the Company, any constituent
partner of the Company or any of their respective parents, subsidiaries or
affiliates to leave the employment of or terminate the relationship with the
Company, its constituent partners, their respective parents, subsidiaries, and
affiliates, for any reason and/or otherwise encourage to perform work

5

 


--------------------------------------------------------------------------------




                                                (as an employee, independent
contractor or otherwise) for any entity or person (including the Executive) that
directly or indirectly competes with the Company at any time during the
Restricted Period and/or whose business is or includes the design, manufacture
and marketing of power supplies for the datacom, telecom, medical,
process-control and other related industries (or any portion thereof).

(d)                                 Enforcement.  The Executive acknowledges
that as a high-level executive of the Company, the Executive provides services
of a special and unique character that are of a peculiar value to the Company,
the loss of which may not be reasonably or adequately compensated for by damages
in an action at law, and any breach or threatened breach by the Executive of any
provision of this Section 6 shall cause the Company irreparable harm which
cannot be remedied solely by damages.  Specifically, the Executive acknowledges
that (a) the provisions of this Section 6 are reasonable and necessary to
protect the legitimate interests of the Company and/or any of its related
entities, and (b) any violation of this Section 6 will result in irreparable
injury to the Company and/or any of its related entities, the exact amount of
which will be difficult to ascertain, and that the remedies at law for any such
violation would not be reasonable or adequate compensation to the Company and/or
any of its related entities for such a violation.  Accordingly, the Executive
agrees that in the event of a breach or threatened breach by the Executive of
any of the provisions of this Section 6, the Company shall be entitled to
injunctive relief restraining the Executive and any business, firm, partnership,
individual, corporation or entity participating in such breach or threatened
breach.  Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available at law or in equity for such breach or
threatened breach, including the recovery of damages and the immediate
termination of the Company’s duties under this Agreement.

(e)                                  Modification of Restrictions. It is hereby
further agreed that if any court of competent jurisdiction shall determine that
the restrictions imposed in this Section 6 are unreasonable (including, but not
limited to, time and scope of coverage of this Section 6), the parties hereto
hereby agree to any restrictions that such court would find to be reasonable
under the circumstances.

7.                                       Withholding; Section 409A.  The Company
shall make such deductions and withhold such amounts from each payment made to
the Executive hereunder as may be required from time to time by law,
governmental regulation or order.  If required by Section 409A of the Code, all
or part of any payment made to the Executive hereunder may be delayed for a
period of six months.

8.                                       Attorneys’ Fees and Costs.  The Company
shall pay to any law firm chosen by the Executive, all reasonable fees and costs
incurred by the Executive, in an amount not to exceed $30,000 in the aggregate
in enforcing the terms of this Agreement

6

 


--------------------------------------------------------------------------------




                                                or in the resolution of any
dispute with respect to the benefits payable under Section 4 of this Agreement. 
Said fees shall be paid, as incurred, directly to the law firm chosen by the
Executive as invoiced by the law firm.

9.                                       No Mitigation.  The Executive shall not
be required to mitigate the amount of any payment provided for in this Agreement
by seeking other employment or otherwise.

10.                                 Successors.  Any successor to the Company
(whether direct or indirect, by purchase, merger, consolidation or otherwise) or
to all or substantially all of the business and/or assets of the Company shall
assume all obligations of the Company under this Agreement and all rights of the
Company under this Agreement shall inure to such successor, in the same manner
and to the same extent that the Company would be required to perform and be
entitled to the benefits of this Agreement if no such succession had taken
place.

11.                                 Notices.  All notices and other
communications under this Agreement shall be in writing and delivered to the
addresses set forth below and shall be effective when delivered, if hand
delivered; three (3) days after mailing by first class mail, certified or
registered with return receipt requested; and 24 hours after transmission of a
fax :

If to the Company:

 

Cherokee International Corporation

 

 

2841 Dow Avenue

 

 

Tustin, CA 92780

 

 

Attention: Chairman of the Board

 

 

 

If to the Executive:

 

Jeffrey M. Frank

 

 

15 Calle de Princesa

 

 

Coto de Caza, CA 92679

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

12.                                 Arbitration.  The Company and the Executive
agree that any dispute arising as to the parties’ rights and obligations
hereunder shall, at the election and upon written demand of either party, be
submitted to arbitration before a single neutral arbitrator in Orange County,
California and shall be administered by the Judicial Arbitration Mediation
Service (“JAMS”) pursuant to its Employment Arbitration Rules and Procedures and
subject to JAMS Policy on Employment Arbitration Minimum Standards or Procedural
Fairness (“Rules”), which Rules shall be modified by the arbitrator to the
extent necessary to comply with applicable law.  The arbitrator shall not have
authority to add to, modify, change or disregard any lawful terms of this
Agreement or to issue an award that is contrary to applicable law.  The decision
of the arbitrator shall be final and binding and enforceable in any court of
competent jurisdiction.  The parties further agree, notwithstanding the
foregoing, that (i) except as provided in this Section 12, the Federal

7

 


--------------------------------------------------------------------------------




                                                Arbitration Act shall govern the
interpretation and enforcement of this Agreement, (ii) the procedural
protections and requirements of the California Arbitration Act, Section 1280 et
seq. of the California Code of Civil Procedure, will apply to any arbitration
proceedings hereunder; (iii) the Company shall pay any costs and expenses that
the Executive would not otherwise have incurred if the dispute had been
adjudicated in a court of law, rather than through arbitration, provided,
however, that if either party prevails on a statutory claim that affords the
prevailing party an award of attorney’s fees, the arbitrator may award
reasonable attorney’s fees to the prevailing party, consistent with applicable
law; and (iv) any hearing must be transcribed by a court reporter and any
decision of the arbitrator must be set forth in writing, consistent with the
applicable state or federal law and supported by essential findings of fact and
conclusion of law.  The provisions of this Section 12 shall survive the
termination or revocation of this Agreement.  The parties acknowledge and agree
that any claims by the Executive for Worker’s Compensation or unemployment
compensation benefits are not covered by this Agreement.

13.                                 Miscellaneous.

(a)                                  Modification and Waiver.  Except as
otherwise specifically provided in this Agreement, no provision of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by both the Company and the
Executive.  No waiver at any time by either party to this Agreement of any
breach by the other party hereto of, or failure to comply with, any provision
hereof shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or similar time.

(b)                                 Entire Agreement.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.  This Agreement supersedes any and all prior agreements
between the parties and/or any of their affiliates with respect to the subject
matter hereof.

(c)                                  Governing Law.  This Agreement and the
legal relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of
California.

(d)                                 Severability.  The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which shall
remain in full force and effect.

(e)                                  Termination of Old Severance Agreement. 
The Old Severance Agreement is hereby amended, restated and superseded in its
entirety as of the date hereof.

8

 


--------------------------------------------------------------------------------




 

14.                                 Definitions.

(a)                                  “Cause” shall mean (1) the willful and
continued failure by the Executive to perform his duties with the Company or
follow reasonable and lawful directives of the Board (including any material
breach of the Company’s or any subsidiary’s Code of Conduct or other corporate
policies), (2) the Executive’s conviction of, or entry of a plea of guilty or
nolo contendere to, a felony or other crime involving moral turpitude, (3) the
commission by the Executive of any act of theft, embezzlement or fraud in
connection with his employment with the Company, (4) any material breach by the
Executive of any employment or other agreement between the Executive and the
Company or any subsidiary of the Company, (5) any conflict of interest between
the Executive and the Company or any subsidiary of the Company that, in the
Board’s determination, inappropriately affects the Executive’s ability to carry
on the Executive’s normal duties as an employee of the Company or any subsidiary
of the Company or (6) the Executive’s appropriation (or attempted appropriation)
of a material business opportunity of the Company, including attempting to
secure or securing from anyone other than the Company any personal profit
without the Company’s consent in connection with any transaction entered into on
behalf of the Company; provided, however, that, on and after the occurrence of a
Change in Control, Cause shall be deemed not to exist until the Executive has
first been (1) supplied with notice from the Company setting forth the Board’s
finding of Cause, (2) provided with the opportunity to appear before the Board
to dispute the Board’s findings of Cause or present evidence that the facts
giving rise to the finding of Cause have been cured and (3) following a final
finding of Cause by the Board, provided with the opportunity to cure the facts
giving rise to such finding within ten (10) days of delivery of the written
notice of the Board’s final findings to the Executive by the Company.

For purposes of this definition of Cause, an act or failure to act on the
Executive’s part shall be considered “willful” if it was done or omitted to be
done by the Executive not in good faith, and shall not include any act or
failure to act resulting from any incapacity of the Executive.

(b)                                 “Change in Control” shall mean the
occurrence of any of the following events:

(i)                                     securities of the Company representing
more than fifty point one percent (50.1%) of the combined voting power of the
then outstanding voting securities of the Company are acquired by any person or
group of persons acting in concert (within the meaning of Section 14(d) of the
Securities Exchange Act of 1934) other than (x) the Company, a direct or
indirect subsidiary or parent of the Company, or an employee benefit plan or
trust established by

9

 


--------------------------------------------------------------------------------




                                                the Company, or (y) Oaktree, GSC
or any of their respective affiliates; or

(ii)                                  a merger or consolidation is consummated
in which the Company is a constituent corporation and which results in less than
50 percent of the outstanding voting securities of the surviving or resulting
entity being owned by the then existing stockholders of the Company (in the
aggregate);

(iii)                               a sale is consummated by the Company of
substantially all of the Company’s assets to a person or entity which is not (x)
a direct or indirect subsidiary or parent of the Company, or an employee benefit
plan or trust established by the Company, or (y) Oaktree, GSC or any of their
respective affiliates; or

(iv)                              during any period of two consecutive years,
individuals who, at the beginning of such period, constituted the Board (plus
each additional director who was approved by the vote of at least two-thirds of
the directors then still in office who were directors at the beginning of such
two-year period or whose appointment, election or nomination for election was
previously so approved or recommended) cease, for any reason, to constitute at
least a majority thereof.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the common
stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

(c)                                  “Code” shall mean the Internal Revenue Code
of 1986, as amended.

(d)                                 “Company” shall mean Cherokee International
Corporation or any successor thereto.

(e)                                  “Disability” shall mean a physical or
mental illness which, in the judgment of the Company after consultation with the
licensed physician attending Executive, impairs Executive’s ability to
substantially perform his duties as an employee and as a result of which the
Executive shall have been unable to perform his duties for the Company on a
full-time basis for a period of 180 consecutive days.

(f)                                    “Good Reason” shall mean the occurrence
of one or more of the following events without Executive’s prior written consent
(except as a result of a prior termination):

10

 


--------------------------------------------------------------------------------




 

(i)                                     any material change in the Executive’s
status, title, authorities or responsibilities (including reporting
responsibilities) which represents a demotion from Executive’s status, title,
position or responsibilities (including reporting responsibilities) immediately
prior to the Change in Control; the assignment to the Executive of any duties or
work responsibilities which are materially inconsistent with Executive’s status,
title, position or work responsibilities immediately prior to the Change in
Control, or which are materially inconsistent with the status, title, position
or work responsibilities of a similarly situated senior officer; or any removal
of the Executive from, or failure to appoint, elect, reappoint or reelect the
Executive to, any of such positions, except in the event of Executive’s death or
Disability and other than any such change primarily attributable to the fact the
Company may no longer be a public company;

(ii)                                  any decrease in Executive’s annual Base
Salary or target annual incentive award opportunity except for across-the-board
salary reductions similarly affecting all senior officers of the Company;

(iii)                               the reassignment of the Executive to a
location more than twenty-five (25) miles from Executive’s then current work
location;

(iv)                              the failure by the Company to continue in
effect any incentive, bonus or other compensation plan in which the Executive
participates, unless an equitable arrangement (embodied in an ongoing substitute
or alternative plan) has been made with respect to the failure to continue such
plan, or the failure by the Company to continue Executive’s participation
therein, or any action by the Company which would directly or indirectly
materially reduce his participation therein or reward opportunities thereunder;
provided, however, that the Executive continues to meet substantially all
eligibility requirements thereof;

(v)                                 the failure by the Company to continue in
effect any employee benefit plan (including any medical, hospitalization, life
insurance, disability or other group benefit plan in which the Executive
participates), or any material fringe benefit or perquisite enjoyed by the
Executive unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to the failure to continue such
plan, or the failure by the Company to continue Executive’s participation
therein, or any action by the Company which would directly or indirectly
materially reduce Executive’s participation therein or reward opportunities
thereunder, or the failure by the Company to provide the Executive with the
benefits to which the Executive is entitled as an employee

11

 


--------------------------------------------------------------------------------




                                                of the Company; provided,
however, that the Executive continues to meet substantially all eligibility
requirements thereof,

(vi)                              any purported termination of Executive’s
employment for Cause which is not effective; or

(vii)                           the failure of the Company to obtain a
satisfactory agreement from any successor or assignee of the Company to fully
assume and agree to perform this Agreement;

provided, however, that Good Reason shall be deemed not to exist until the
Company has first been (1) supplied with notice from the Executive setting forth
the Executive’s assertion of Good Reason and (2) provided with the opportunity
to cure the facts giving rise to such assertion within ten (10) days of delivery
of the written notice by the Executive to the Company.

(g)                                 “GSC” shall mean, collectively, GSC Recovery
II, L.P., GSC Recovery IIA, L.P., GSC Partners CDO Funds, Limited and GSC
Partners CDO Fund II, Limited.

(h)                                 “Oaktree” shall mean, collectively, OCM
Principal Opportunities Fund, L.P., OCM/GFI Power Opportunities Fund, L.P. and
GFI Two LLC.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, as of
the date set forth below.

EXECUTIVE

 

CHEROKEE INTERNATIONAL CORPORATION

 

 

 

 

 

/s/ JEFFREY M. FRANK

 

/s/ LINSTER W. FOX

 

 

 

 

 

Date: December 5, 2006

 

By:

 

Linster W. Fox

 

 

Its:

 

Executive Vice President/ Chief Financial Officer

 

 

 

 

 

 

 

Date:

 

December 5, 2006

 

12

 


--------------------------------------------------------------------------------